Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 1 of 17 PageID #: 28231




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



  UNITED SERVICES AUTOMOBILE                §
  ASSOCIATION,                              §
                                            §
                       Plaintiff,           §
                                            §
  v.                                        §       Case No. 2: 18-CV-00245-JRG
                                            §
  WELLS FARGO BANK, N.A.                    §
                                            §
                       Defendant.           §



                       EXPERT REPORT OF CHARLES E. VAN HORN


         I, Charles E. Van Horn, having been retained by Winston & Strawn, to provide

  expert testimony on behalf of WELLS FARGO BANK, N.A., (WELLS FARGO), in the

  above-captioned action, submit this expert report in this matter.

  QUALIFICATIONS:

         1.     I am an attorney and a senior counsel in the firm of Finnegan, Henderson,

  Farabow, Garrett & Dunner, L.L.P. (Finnegan). I counsel clients on patent preparation,

  prosecution and filing strategies, and provide guidance and training to clients and firm

  attorneys on patent practice and procedures. I also serve as a patent practice expert in

  litigated matters.

         2.     I received my Juris Doctorate degree in 1968 from the Washington

  College of Law, American University. I received my undergraduate Bachelor of Science

  Degree in Chemical Engineering from Lehigh University in 1963. I received a Masters

                                                1
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 2 of 17 PageID #: 28232




                    Application No. 12/549,443 (Patent No. 8,699, 779)

         43.   Application No. 12/549,443 was filed on August 28, 2009, with a

  nonpublication request - acknowledged by the PTO in the Official Filing Receipt dated

  09/16/2009. As filed, the application contained claims directed to a system for

  depositing a check and a computer-readable medium. System claim 1 required "at least

  one subsystem that captures the image of the check using the camera," whereas

  dependent system claim 6, added the feature that recited "wherein capturing the image

  of the check is performed automatically without user intervention as soon as the image

  of the check is aligned within the alignment guide." Independent system claim 8

  required "at least one subsystem that captures an image of the check using the camera

  when the image of the check is displayed within the alignment guide in the field of view."

  An Information Disclosure Statement was filed dated August 26, 2009.

        44.    A first Office Action was mailed 05/08/2012, in which all claims were

  rejected by the Examiner as lacking patentability under 35 U.S.C. § 103(a) over

  NEPOMNIACHTCHI (U.S. Patent No. 7,978,900 82) in view of WINDLE (U.S. Patent

  No. 6,606, 117 81 ). NEPOMNIACHTCHI was said to disclose all the claimed features of

  the claimed system for depositing a check except that "NEPOMNIACHTCHl's alignment

  function is not done before image capturing." (page 4 of Office Action). WINDLE was

  relied on as teaching a bounding box that aligns an object before image capturing.

        45.    In response to the Office Action, claims 1 and 8 were amended to recite

  that the processor is configured to "automatically capture the image of the check when

  the image of the check is determined to align with the alignment guide." (pages 2 and 3

  of Reply dated August 28, 2012). In remarks filed with the Reply, Applicant agreed with

                                              17
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 3 of 17 PageID #: 28233




  the observation made by the patent examiner that "NEPOMNIACHTCHI does not

  disclose an alignment feature that is done prior to an image of a check being captured."

  (page 8 of Reply dated August 28, 2012).

        46.    While acknowledging that the template disclosed in WINDLE may provide

  recommendations for fitting objects into a camera's visible display area, Applicant

  argued that "WINDLE fails to disclose 'automatically capture the image of the check

  when the image of the check is determined to align with the alignment guide' as recited

  in claim 1 for at least two reasons" (page 9 of Reply dated August 28, 2012):

                      First, to provide recommendations for fitting objects

               into a camera's visible display area is not analogous to

               determining "whether the image of the check aligns with the

               alignment guide" as recited in claim 1. Specific examples for

               determining whether the check aligns to the alignment guide

               are provided in new claims 22-27.

                      Second , nothing in the disclosure of Windle teaches

               or suggests "automatically capture the image of the check

               when the image of the check is determined to align with the

               alignment guide." (Emphasis added). The image capturing

               function in Windle still relies on the user to initiate. In

               contrast, claim 1 recites that the image of the check is

               automatically captured after the processor determines that

               the image of the check aligns with the alignment guide.



                                               18
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 4 of 17 PageID #: 28234




         4 7.   A First Supplemental Information Disclosure Statement was filed dated

  August 28, 2012. A Notice of Allowance and Fee(s) Due was mailed 11/08/12, along

  with a Notice of Allowability indicating all pending claims were allowed (i.e., considered

  patentable). In a statement of reasons for allowance, the Examiner stated that

  [l]ndependent claims 1, 8 and 15 are allowed based upon convincing arguments

  presented in the remarks dated 08/28/2012.

         48.     Prior to granting a patent on the '443 Application on April 15, 2014 as U.S.

  Patent No. 8,699,779, several Information Disclosure Statements were filed and

  considered by the Examiner, but the information cited therein did not affect the

  patentability of the allowed claims according to the Examiner.

         49.    In my opinion the prosecution history shows and the patent examiner

  stated among the reasons for determining the claims were allowable (i.e., patentable)

  was that they were amended to recite that the processor, in the context of the invention

  claimed, is configured to "automatically capture the image of the check when the image

  of the check is determined to align with the alignment guide." I further consider the

  record shows that the amendment and argument made with respect to the automatic

  capture feature when the image is aligned with the guide were made for reasons related

  to patentability that establishes the presumption that prosecution history estoppel

  applies to this feature.


                     Application No. 14/516,350 (Patent No. 9,336,517)

         50.    Application No. 14/516,350 was filed on October 16, 2014, with a

  Nonpublication Request. The '350 Application was stated to be a continuation of


                                               19
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 5 of 17 PageID #: 28235




  Application No. 14/224,944 filed March 25, 2014, which was a continuation of

  Application No. 12/549,443, filed August 28, 2009 (Application Data Sheet 37 C.F.R.

  § 1.76). The application was filed with a request for Prioritized Examination. As filed,

  the application contained 6 claims to a system for transmitting information, and 14

  claims to a non-transitory computer-readable medium. Independent claim 1 required

  the system to "automatically capture information of the tangible item when the at least

  one feature aligns with the alignment guide." Similarly, independent claim 7 required

  instructions to "automatically capture the information of the tangible item when the at

  least one feature is determined to align with the alignment guide." Independent claim

  14 did not recite a feature that required automatic capture of information when the at

  least one feature aligns with the alignment guide.

        51 .   An Information Disclosure Statement was filed dated October 24, 2014.

  The decision granting the request for Prioritized Examination was mailed October 28,

  2014. On December 3, 2014, an Office Action was mailed in the form of a restriction

  requirement pursuant to 35 U.S.C. § 121 requiring Applicant to elect a single invention

  for examination. The inventions were identified as:

               I.     Claims 1-13, drawn to a system/non-transitory

                      computer-readable medium for transmitting an image;

               II.    Claims 14-20, drawn to a non-transitory computer-

                      readable medium for receiving and processing an

                      image from a mobile device.

  In a response dated January 30, 2015, the invention of Group I was elected for

  examination, and claims 14-20 were canceled.

                                              20
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 6 of 17 PageID #: 28236




         52.    On February 13, 2015, an Office Action was mailed in which all pending

  claims were rejected over prior art. Claims 1, 3, 6, 7 and 11-13 were rejected under 35

  U.S.C. § 102(e) as being anticipated by LEE (U.S. Publication No. 20100225773 A1).

  The examiner considered LEE to teach all the elements of the rejected claims. Claims

  2, 4, 5, and 8-10 were rejected under 35 U.S.C. § 103 as being unpatentable over LEE

  in view of NEPOMNIACHTCHI (U.S. Patent No. 7,978,900 82). LEE was said to

  disclose all the elements of these claims except it did not explicitly teach that the

  information being captured is contained in a financial document (page 4 of the Office

  Action mailed 02/13/2015). NEPOMNIACHTCHI was said to disclose a mobile

  communication device for capturing, aligning and detecting a financial document.

         53.    A Reply to the Office Action was dated May 11, 2015. In that Reply, the

  sole independent claims 1 and 7 were amended, but retained the feature that recited:

  "automatically capture information of the instrument when at least one feature aligns

  with the alignment guide." Among the arguments made for patentability was "that the

  cited art is completely silent regarding the combination of 'monitor[ing] at least one

  feature of a instrument that is within a field of view of a camera . . .; determin[ing]

  whether the at least one feature aligns with an alignment guide; [and] automatically

  captur[ing] the information of the instrument when the at least one feature is determined

  to align with the alignment guide', as recited in current amended independent claim 7.

         54.    A Final Office Action was mailed 07/07/2015, in which all rejections based

  on prior art were withdrawn, but all claims were provisionally rejected on the ground of

  nonstatutory double patenting as being unpatentable over claims 21-34 and 41-46 of

  copending Application No. 14/516,364 (the parent application). A Reply to the Final

                                                21
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 7 of 17 PageID #: 28237




  Office Action was dated December 7, 2015, in which Applicant filed a terminal

  disclaimer relative to now U.S. Patent No. 9,177,198 (granted on Application No.

  14/516,364). A petition for extension of time and Notice of Appeal were filed to provide

  sufficient time for the Examiner to consider the Reply to the Final Office Action. A

  Notice of Allowance and Fee(s) Due was mailed 01/08/2016 allowing all pending claims.

  Upon payment of the required issue fee, the application was granted as U.S. Patent No.

  9,336,517.

        55.    In my opinion, the prosecution history shows that the claims were allowed

  and distinguished over the prior art because the prior art was silent about the

  combination of steps that included monitoring, determining, and automatically capturing

  the information of the instrument when the at least one feature is determined to align

  with the alignment guide. The combination of steps was common to independent claims

  1 and 7. I consider the amendment and argument made with respect to automatic

  capture when the at least one feature is determined to align with the alignment guide

  were made for reasons related to patentability, and establishes the presumption that

  prosecution history estoppel applies to these elements of the claims.


                    Application No. 12/545, 127 (Patent No. 8,977 ,571)

        56.    Application No. 12/545, 127 was filed on August 21, 2009, with   a
  nonpublication request acknowledged by the PTO in the Official Filing Receipt dated

  09/09/2009. The application was filed with 14 claims directed to a computer-readable

  medium that comprised instructions that "capture the image of the check with the




                                             22
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 8 of 17 PageID #: 28238




  camera when the image of the check passes the monitoring criteria" (independent

  claims 1 and 8).

         57.    A first Office Action was mailed on November 08, 2011, in which claims

  1-21 were rejected under 35 U.S.C. § 103(a) as being unpatentable over LORS (U.S.

  Patent No. 7,953,441) in view of GRAHAM et al. (U.S. Patent No. 7,812,986). LORS

  was said to disclose a system, method and computer program product allowing a user

  to scan a document and transmit such to a remote computer, but did not explicitly state

  capturing the image of the check with the camera when the image of the check passes

  the monitoring criteria. This function, according to the Examiner, was taught by

  GRAHAM et al. where the document is analyzed and if the analysis results in a good

  image, the image is sent to a remote location or server (citing col. 26, line 56 to col. 57,

  line 46, and col. 28, lines 32-44 of GRAHAM et al.) {pages 2 and 3 of Office Action

  mailed 11/08/2011 ).

         58.    A response to the Office Action dated February 8, 2012, was filed with the

  PTO arguing that all claims were patentable over the combination of LORS and

  GRAHAM et al. Specifically, it was argued (page 8 of Response):

                (Emphasis Added). Claim 1 recites instructions to capture of

                an image of a check when the image passes a monitoring

                criterion. That is, claim 1 recites a timing feature that

                determines when to capture an image of a check based on a

                monitoring criterion. Applicants submit Lors and Graham,

                whether taken alone or in combination, fail to teach,

                disclose, or suggest, the above recited feature of claim 1.

                                               23
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 9 of 17 PageID #: 28239




  It was further argued (page 9 of Response):

               Cited by the Examiner, col. 26, line 56 - col. 27, line 46 of

               Graham discloses that (1) a capture device captures an

               image; (2) a quality assessment module makes a preliminary

               judgment about the content of the captured image; and (3)

               the quality assessment module causes the capture device to

               recapture the image at a higher resolution. Graham plainly

               states the capture device captures an image, either initially

               without any criteria or subsequently at a certain resolution.

               At col. 28, lines 32-44, Graham discloses feedback for a

               user to steady the capture device or changing optic

               parameters of the capture device. At most, the cited

               passages of Graham disclose different settings by which a

               capture device can capture an image. In other words,

               Graham is silent concerning the timing of when to capture an

               image, such as capturing an image when an image meets a

               certain monitoring criterion.

        59.    A Supplemental Information Disclosure Statement was filed in the PTO on

  February 13, 2012. On April 4, 2012, a Final Office Action was mailed in which the

  rejection of all claims over LORS and GRAHAM et al. was maintained. The Examiner

  acknowledged Applicant's argument that the combination of LORS and GRAHAM et al.

  did not teach or suggest a claimed timing feature that determines when to capture an



                                               24
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 10 of 17 PageID #: 28240




   image of a check based on a monitoring criterion, but was not persuaded because

   (page 2 of Office Action):

                 The claims merely recite a processor to "capture the image

                 of the check with the camera when the image of the check

                 passes the monitoring criterion." No timing functions are

                 recited.

          60.    A Notice of Appeal and a Pre-Appeal Brief Request for Review were filed

   in the PTO on August 6, 2012. The purpose of the Pre-Appeal Brief program is to

   obtain a review of the Examiner's position and arguments presented by Applicant to

   determine whether the appeal should proceed. The review is conducted by a panel that

   consists of at least a first level supervisor and the patent examiner assigned to the

   application. MPEP 1204.02,     gth   Ed. (March 2014). On August 21, 2012, a Notice of

   Panel Decision was mailed indicating the application remained under appeal, and

   resetting the time period for filing an appeal brief in accordance with 37 C. F. R. § 41.37.

          61.    An appeal brief was filed on November 6, 2012, arguing that claims 1-21

   were patentable over the combination of LORS and GRAHAM et al. The argument

   distinguished the claimed invention from LORS, which automatically and continuously

   captures an image as follows (page 7 of Appeal Brief):

                 The Final Office Action mailed April 4, 2012 ("Office Action")

                 concedes Lors does not disclose capturing the image of the

                 check with the camera when the image of the check passes

                 the monitoring criteria. (Office Action, p. 3.) Indeed, Lors

                 discloses a scanning device that automatically and

                                                 25
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 11 of 17 PageID #: 28241




                    continuously captures an image. (Lors, col. 2, lines 12-16

                    and col. 4, lines 38-40.) Instead, the Office Action alleges

                    Graham discloses this feature, specifically at col. 26, line 56

                    - col. 27, line 46 and col. 28, lines 32-44. (Id.)

          62.       The claimed invention was distinguished from GRAHAM et al. that

   disclose (1) capture, (2) assessment, (3) recapture, arguing that GRAHAM et al. was

   silent as to a timing condition of when to capture an image as follows (pages 7 and 8 of

   Appeal Brief).

                    Graham generally discloses a "mixed media reality" system

                    for forming a mixed media document including multiple types

                    of media. (Graham, Abstract.) Specifically, col. 26, line 56 -

                    col. 27, line 46 of Graham discloses that:

                    (1) a capture device captures an image;

                    (2) a quality assessment module makes a preliminary

                judgment about the content of the captured image; and

                    (3) The quality assessment module causes the capture

                device to recapture the image at a higher resolution.

                Thus, Graham discloses that a capture device captures an

                    image either a) initially without any parameters or b)

                subsequently at a particular image resolution. At most, the

                    cited passage of Graham discloses different settings by

                which a capture device captures an image. In other words,

                    Graham is silent as to a timing condition of when to capture

                                                   26
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 12 of 17 PageID #: 28242




                an image, let alone monitoring an image and capturing the

                image when certain predetermined criteria are met.



                In contrast, claim 1 recites monitoring an image in a field of

                view of a camera and capturing the image when the

                monitored image passes a monitoring criterion. In other

                words, claim 1 recites a timing condition of when to capture

                an image of a check, the timing based on when a monitored

                image passes a monitoring criterion. The Office Action

                states "Nowhere in the independent [sic] a timing feature is

                recited." (Office Action, p. 2.) However, Applicant notes

                claim 1 recites "when" (e.g., a time) an image of check is

                captured, specifically capturing of the image monitored in a

                field of a view in a camera when the image of the check

                passes a monitoring criterion.

         63.    Notices of Allowance and Allowability were mailed on 01/17/2013

   indicating (paragraph 4, page 2 of Notice of Allowability): "Claims 1-21 are allowable

   over the art of record based on the Appellant's arguments filed 11/06/2012".

         64.    On April 12, 2013, Applicant filed a Request for Continued Examination

   (RCE) to permit consideration of an Information Disclosure Statement. An RCE has the

   effect of reopening prosecution in an application that has been closed by the issuance

   of a Notice of Allowance, for example. Information Disclosure Statements were also

   filed May 22, 2013 and September 19, 2013.

                                              27
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 13 of 17 PageID #: 28243




          65.    On October 9, 2013, an Office Action was mailed rejecting claims 1-21

   under 35 U.S.C. § 103 as being unpatentable over LORS (U.S. Patent No. 7,953,441) in

   view of SUGIYAMA (U.S. Publ. No. 2003/0132384). Again, LORS was relied on as

   teaching all features of the claims except for "capturing the image of a document with

   the camera when the image of the document passes the monitoring criteria." (page 3 of

   Office Action). This function was allegedly taught by SUGIYAMA.

          66.    On February 10, 2014, Applicant filed a response to the Office Action

   arguing that the claims were patentable over the combination of LORS in view of

   SUGIYAMA as they fail to teach or suggest the claimed features of: (1) monitoring an

   image of a check in a field of view of a camera with respect to a monitoring criterion,

   and (2) capturing the image of the check with the camera when the image of the check

   passes the monitoring criterion (pages 8-1 O of the response).

          67.    On April 9, 2014, an Office Action was mailed in which all pending claims

   were provisionally rejected on the ground of obviousness-type double patenting over

   claims 1-30 of copending Application No. 13/922,686. All claims were considered

   patentable over the prior art. In response to that Office Action on April 17, 2014,

   Applicant filed a terminal disclaimer to overcome the double patenting rejection.

          68.    On June 25, 2014, an Office Action was mailed requesting that the claims

   be amended to put them in condition for allowance by inserting "non-transitory" to

   modify the term "computer-readable medium". On August 12, 2014, Applicant filed a

   response making the requested amendment to the claims.

          69.    Notices of Allowance and Allowability were mailed 10/15/2014, indicating

   all pending claims were allowable. The Examiner provided a statement of reasons for

                                               28
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 14 of 17 PageID #: 28244




   allowance for each of independent claims 1, 8 and 15. Among the features identified in

   each of these claims was: (claim 1) capture the image of the check with the camera

   when the image of the check passes the monitoring criterion; (claim 8) capture the

   image of the check using the camera when the image of the check in the field of view

   passes the monitoring criterion; (claim 15) a subsystem that provides instructions from

   the server to the mobile device to create a digital image of the check when the image

   passes the monitoring criterion.

          70.    On October 17, 2014, Applicant provided comments on the Examiner's

   Statement of Reasons for Allowance. Applicants noted that they do not necessarily

   agree with the Statement and the reasons for allowance, and that the claims should be

   limited only by the terms used therein . Upon timely payment of the issue fee, the

   application was issued as U.S. Patent No. 8,977,571 dated March 10, 2015.

          71.    In my opinion, the prosecution history shows and the Examiner stated that

   among the features of the claimed invention that distinguished it from the prior art was

   the requirement to capture an image of the check when the image passes the

   monitoring criterion. In my opinion, the record is clear the Examiner relied on this

   feature for patentability which establishes a presumption that prosecution history

   estoppel applies to this feature.


                     Application No. 15/392,950 (Patent No. 9,818,090)

          72.    Application No. 15/392,950 was filed on December 28, 2016, with a

   nonpublication request acknowledged by the PTO in the Official Filing Receipt dated

   01/10/2017. The application was filed as a continuation of Application No. 13/922,686,


                                               29
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 15 of 17 PageID #: 28245




  filed June 20, 2013, which was a continuation of Application No. 12/545,127, filed

  August 21, 2009, now U.S. Patent No. 8,977,571. The application was filed with a

   preliminary amendment that canceled all claims present in the copy of the application

   filed and added claims 21-30 to a system, claims 31-39 to a method for capturing an

   image of a target document by a mobile computing device, and claim 40 to a non-

  transitory computer-readable medium. In each of the only independent claims 21, 31

   and 40 in the application, a processor was required, configured to control the image

   capture device to capture an image depicting the target document in the field of view of

  the image capture device when the monitoring criterion is determined to be satisfied.

         73.    An Information Disclosure Statement dated January 27, 2017, was filed.

   On February 23, 2017, an Office Action was mailed in which all claims were rejected on

  the ground of nonstatutory double patenting. Claims 21, 26-28, 31 and 36-38 were

   rejected over claims 1, 5-7, 15, and 19-21 of U.S. Patent No. 8,422,758, and claims 21,

  26-28, 31, 36-38 and 40 were rejected over claims 1, 5-7, 11, 15-17, 21 and 25-27 of

   U.S. Patent No. 9,569,756. No rejection on prior art was made, and Applicant was

   advised that all claims would be considered patentable if the double patenting rejections

  were overcome through the filing of a terminal disclaimer.

         74.    A Reply to the Office Action was dated June 15, 2017, in which it was

   noted that the Examiner had agreed to withdraw the double patenting rejection based

  on U.S. Patent No. 8,422,758, and the double patenting rejection based on U.S. Patent

   No. 9,569, 756 was overcome by filing a terminal disclaimer. Notices of Allowance and

  Allowability were mailed 07/14/2017. In a statement of the reasons for allowance, the

  Examiner stated (Notice of Allowability, pages 2 and 3) that the prior art fails to teach

                                               30
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 16 of 17 PageID #: 28246




   the system of claim 21, the method of claim 31, or the medium of claim 40, which

   specifically comprises several features including:

                 and when the monitoring criterion is determined to be

                 satisfied, control the image capture device to capture an

                 image depicting the target document in the field of view of

                 the image capture device.

   Upon payment of the issue fee, U.S. Patent No. 9,818,090 was granted on Application

   No. 15/392,950.

          75.    In my opinion, the prosecution history shows and the Examiner stated that

   the claims were allowed because the prior art failed to teach several features of the

   claimed invention, including: and when the monitoring criterion is determined to be

   satisfied, control the image capture device to capture an image depicting the target

   document in the field of view of the image capture device. I consider the record shows

  that the Examiner relied, inter alia, on the feature of capturing the image when the

   monitoring criterion is determined to be satisfied for patentability which establishes a

   presumption that prosecution history estoppel applies to this feature.

          76.    To the extent that any expert for Plaintiff offers prior to or at trial an opinion

   in my area of competence with which I disagree or upon which I have an opinion, I

   expect that I may comment on that opinion. In the event of subsequent developments,

   including the availability of additional evidence, that may have a bearing on my

   opinions, I expect that I may supplement this report to take those developments into

   consideration or otherwise consider the purpose of testifying at trial.



                                                 31
Case 2:18-cv-00245-JRG Document 260-3 Filed 10/15/19 Page 17 of 17 PageID #: 28247




           77.   I may use any exhibit cited herein and any documents cited under Exhibit

   C of this report to support or summarize the opinions set forth herein. I may also use

   other demonstrative exhibits, summaries, or the exhibits that are not yet prepared to

   further illustrate my opinions. I understand that prior to trial, such exhibits would be

   exchanged with Plaintiff at a time to be mutually agreed upon.




                                                            Charles E. Van Horn

   Date:   e' A<Aj u.-st      2 d   '9




                                                32
